Citation Nr: 0408027	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  99-16 080A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether a timely substantive appeal was filed from a November 
1997 rating decision that found that the appellant's claim of 
entitlement to service connection for nerve damage was not 
well grounded.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant served on active duty from April 1966 to April 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1999 determination 
issued by the Phoenix, Arizona Regional Office of the 
Department of Veterans Affairs (VA) that found that the 
appellant's VA Form 9, Appeal to Board of Veterans' Appeals, 
as to the issue of entitlement to service connection for 
nerve damage was not timely filed.

In September 2003, a hearing was held at the Board in 
Washington, D.C. before the undersigned Veterans Law Judge 
who was designated by the Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7102(b).  A transcript of that 
hearing has been associated with the claims file.  The 
appellant represented himself at that hearing.

Prior to the case being sent to the Board, the appellant's 
attorney advised the RO, in June 2000, that he no longer 
represented the veteran.  There has been no correspondence 
from the appellant regarding representation and neither the 
Board nor the RO, as reflected in the claims file, has any 
information to suggest that the attorney did not properly 
notify the appellant.  See 38 C.F.R. § 20.608(a).  Therefore, 
the Board presumes that the appellant intends to proceed 
unrepresented at this stage of the appeal, and will proceed 
accordingly, as he has offered no information for the Board 
to reasonably conclude otherwise.

(The underlying issue of entitlement to service connection 
for nerve damage will be addressed in the REMAND section that 
follows the ORDER section in the decision below.)


FINDINGS OF FACT

1.  The RO issued a rating decision on November 21, 1997 that 
denied the appellant's claim of entitlement to service 
connection for nerve damage as not well grounded; the RO sent 
notice of the denial to the appellant on November 26, 1997.

2.  In April 1998, the appellant filed a Notice of 
Disagreement (NOD) with the November 1997 RO determination, 
and in July 1998, the RO issued a Statement of the Case (SOC) 
and appeal instructions.

3.  Liberally construed, the appellant's VA Form 9 plus 
enclosures, received at the RO on November 4, 1998, 
constitute a timely substantive appeal from the November 21, 
1997 rating decision on the nerve damage issue.


CONCLUSION OF LAW

A substantive appeal of the November 21, 1997 rating decision 
that denied service connection for nerve damage was timely 
filed.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 20.200, 20.202, 20.302 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a Statement of the Case (SOC) has 
been furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  The NOD and the substantive appeal must be filed 
with the activity/office that entered the determination with 
which disagreement has been expressed.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.300.

A claimant must file an NOD with a determination by the 
agency of original jurisdiction within one year from the date 
of notice of that determination.  After an NOD is filed, an 
SOC is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1).  The SOC is to be 
forwarded to the appellant at his most recent address of 
record, with a copy provided to the representative.  
38 C.F.R. § 19.30(a).  A substantive appeal must be filed 
within 60 days of the date that the agency of original 
jurisdiction mails the SOC or within the remainder of the 
one-year period from the date of the mailing of the 
notification of the determination being appealed, whichever 
is later.  

An extension of the 60-day period for filing a substantive 
appeal may be granted for good cause shown.  A request for 
such extension must be made in writing and must be made prior 
to expiration of the time limit for filing the substantive 
appeal.  Otherwise, the determination becomes final and is 
not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 20.202, 20.302, 
20.303.  See also 38 U.S.C.A. § 7108; YT v. Brown, 9 Vet. 
App. 195 (1996); Roy v. Brown, 5 Vet. App. 554 (1993); Rowell 
v. Principi, 4 Vet. App. 9 (1993).

The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  
38 C.F.R. § 20.302(b).  The same holds true for the date of 
the mailing of a Supplemental Statement of the Case (SSOC).  
38 C.F.R. § 20.302(c).

The agency of original jurisdiction may close the case for 
failure to respond after receipt of the SOC, but questions as 
to timeliness or adequacy of response shall be determined by 
the Board of Veterans' Appeals.  38 U.S.C.A. § 7105(d)(3).

The relevant procedural history is summarized as follows.  
Entitlement to service connection for nerve damage was denied 
as not well grounded by a rating decision dated in November 
1997; entitlement to pension and to service connection for 
four other issues was also denied by that rating decision.  
The appellant was notified of the RO decision and of his 
appellate rights by letter dated November 26, 1997.  He 
expressed disagreement with the November 1997 rating decision 
as to his claim for pension and the claim for nerve damage in 
an April 1998 written statement that was accepted by the RO 
as an NOD.

On July 24, 1998, the RO sent a Statement of the Case (SOC) 
as to those two issues to appellant, along with a notice 
letter informing him that he needed to file a formal appeal 
in order to perfect his appeal.  A VA Form 9 was included and 
the appellant was informed of what he needed to do in order 
to complete his appeal, as well as the time constraints on 
the completion of his appeal.  The appellant's representative 
at the time was also provided a copy of the documents sent to 
the appellant on July 24, 1998.

Because the appellant was notified of the determination being 
appealed on November 26, 1997, the "one-year period" for 
filing a substantive appeal described by 
38 C.F.R. § 20.302(b) expired on November 26, 1998.  Thus, in 
this case, a timely substantive appeal would have had to have 
been filed on or before November 26, 1998.

The appellant submitted a VA Form 9 that was received by the 
RO on November 4, 1998.  The appellant stated on that form 
that he wanted a Board hearing at the RO and that the issue 
he was appealing was "Whether the claim for nerve damage 
(PTSD) is well grounded."  The appellant further stated that 
he did not contend that Agent Orange was involved and that he 
was "filing this appeal at this time to meet my one-year 
deadline of 11-26-98."  He asked the RO to consider the 
attached documentation; this included a copy of his original 
application for benefits with the claim for nerve damage 
highlighted.  He also attached a copy of his NOD.  He asked 
that all benefit of the doubt be resolved in his favor.

The February 1999 RO determination held that the appellant 
did not submit a timely substantive appeal from the November 
1997 RO rating decision.  Regarding timeliness of appeal, the 
February 1999 notice letter referred to the content of the 
November 4, 1998 VA Form 9 and stated that the RO was unable 
to accept the substantive appeal because it referred to an 
issue--service connection for PTSD--that had not yet been 
decided.  The RO determined that the appellant did not 
address the nerve damage issue (or the pension issue).

It is clear that a claimant must file a jurisdiction-
conferring VA Form 9, or correspondence containing the 
necessary information, within the remainder of the one-year 
period from the date the notification of the RO decision was 
mailed or 60 days from the date of the statement of the case, 
whichever period is later.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.302(b); Fenderson v. West, 12 Vet. App. 119 
(1999); Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  This 
affords the appellant the opportunity to consider the reasons 
for an adverse RO decision and to formulate and present 
specific arguments with respect to the decision.  38 C.F.R. 
§ 20.202; Roy v. Brown, 5 Vet. App. 554 (1993).  The 
statement of the case frames the Agency's view of the case, 
and is meant to assist the veteran in gaining every benefit 
that can be supported in law.

The veteran is also required to file a substantive appeal.  
See 38 U.S.C.A. § 7105(d)(3) ("The appeal should set out 
specific allegations of error of fact or law, such 
allegations related to specific items in the statement of the 
case"); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).

The benefits sought on appeal must be clearly identified in a 
substantive appeal.  See Hamilton v. Brown, 39 F.3d 1574, 
1576 (Fed. Cir. 1994).  The veteran then selects the issues 
upon which he seeks to appeal to the Board, and specifies 
arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  The Board is 
obliged to consider all the arguments made by the veteran and 
to construe those arguments liberally in determining whether 
the veteran has raised any appealable issues.  See Smith v. 
Brown, 35 F.3d 1516, 1520 (Fed. Cir. 1994).

The Board finds the veteran's correspondence received on 
November 4, 1998 does meet essential criteria for acceptance 
as a substantive appeal.  Construed liberally, it reasonably 
identifies the elements for a valid substantive appeal.  The 
Board must not overlook its obligation to construe liberally 
a claimant's submissions in the nonadversarial setting of the 
VA claims adjudication process.  Although the correspondence 
in question, when viewed separately, appears unambiguous in 
expressing a desire to obtain service connection for PTSD, 
when viewed with the application for benefits, the NOD and 
the SOC, it clearly indicates the appellant's intention to 
continue an appeal as to service connection for nerve damage 
before the appeal period ran out on November 26, 1998.  The 
November 4, 1998 correspondence implicitly identify the issue 
being appealed and did contain argument as to specific errors 
of fact or law in the November 1997 decision.  This 
information is necessary information required for a 
substantive appeal.

The Board is required to "review all issues which are 
reasonably raised from a liberal reading of the appellant's 
substantive appeal."  Myers v. Derwinski, 1 Vet. App. 127, 
130 (1991).  Although the appellant arguably mischaracterized 
the claim through the reference to PTSD, it is clear based on 
the November 1998 correspondence that he desired review by 
the Board of the November 1997 rating denial of service 
connection for nerve damage.  He again disagreed with the 
findings of that decision in essence asserting it was error 
to find the claim not well grounded.  

The appellate process within VA is intended to be informal 
and nonadversarial.  The failure to construe the appellant's 
correspondence so as to have raised the issue of service 
connection for nerve damage was in contradiction to 38 C.F.R. 
§ 20.202 or its predecessor and was a violation of the 
obligation to construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal.  
Under the "liberal manner" language, this document should be 
construed as a substantive appeal timely filed.  See McGhee 
v. Brown, 6 Vet. App. 414, 415 (1994) citing EF v. Derwinski, 
1 Vet. App. 324, 326 (1991); Myers, 1 Vet. App. at 129.

The Board is bound by the regulations; however, it must be 
noted that the procedural rules are prescribed under the VA 
Secretary's general authority to issue such rules necessary 
and appropriate to carry out the applicable laws.  The 
"liberal manner" language is in keeping with the pro-claimant 
nature of the VA adjudication system.

The appeal scheme is a multi-step process and the appellant's 
argument of error was a sufficient argument as to the 
November 1997 rating decision to complete the final step.  
See, for example, Gallegos v. Principi, 283 F.3d 1309, 1312-
13, 1318 (Fed. Cir. 2002).


ORDER

A substantive appeal of the November 21, 1997 denial of 
service connection for nerve damage was timely filed; the 
appeal is granted. 


REMAND

In light of the decision above, a determination has been made 
that additional development is necessary with respect to the 
nerve damage claim.  Accordingly, further appellate 
consideration will be deferred and this case is REMANDED to 
the RO for action as described below.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

Since the issuance of the February 1999 RO determination 
concerning the nerve damage claim appeal, additional evidence 
that appears to be relevant to the issue of entitlement to 
service connection for nerve damage has been added to the 
claims file.  The appellant has not provided a waiver of the 
initial review of that evidence by the RO prior to its 
submission for review to the Board.  Since the additional 
evidence in question is neither duplicative of other evidence 
nor irrelevant, and since an SSOC pertaining to that evidence 
was not issued, this evidence must be referred back to the 
RO.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).

In addition, while the case was in appellate status, the 
Court clarified the scope of the duty-to-assist provisions 
contained in the VCAA.  In particular, the Court has found 
that the provisions of 38 U.S.C.A. § 5103(a) must be 
fulfilled satisfactorily before a case is ready for Board 
review.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
See also Charles v. Principi, 16 Vet. App. 370, 373-374 
(2002).

The Board notes that a veteran who, during active service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that he was not exposed to any such agent during 
service.  38 C.F.R. § 3.307 (2003).

Regulations provide a list of diseases that are considered to 
be associated with herbicide exposure for purposes of 
presumptive service connection.  The Secretary of the 
Department of Veterans Affairs has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  However, a claimant may still prevail in his 
claim if he can present evidence showing a causal connection 
between herbicide exposure and his development of a claimed 
disorder.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Accordingly, the case is REMANDED 
for the following:
 
1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002), and any other applicable legal 
precedent.  In particular, the RO must 
notify the appellant of the information 
and evidence needed to substantiate his 
claim on appeal and of what part of such 
evidence the Secretary will attempt to 
obtain on his behalf and what part he 
should provide.  He should also be told 
to provide any evidence in his possession 
that is pertinent to his claim on appeal.

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
claimed nerve damage from 1968 to the 
present.  After obtaining the appropriate 
signed authorization for release of 
information forms from the appellant, the 
RO should contact each physician, 
hospital, or treatment center specified 
by the appellant to obtain any and all 
medical or treatment records or reports 
relevant to the claim on appeal, 
including all VA and private treatment, 
to the extent not already on file.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  
If private treatment is reported and 
those records are not obtained, the 
appellant and his representative, if any, 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.

3.  After completing all appropriate 
development, the RO should arrange for 
the review of the appellant's claims file 
by a neurologist in order to determine 
the nature and etiology of any nerve 
damage.  A complete rationale for any 
opinion expressed must be provided.  The 
examiner should provide diagnoses of all 
nerve disorders, and should specifically 
comment on whether the appellant has any 
neurological disorder listed in 38 C.F.R. 
§ 3.309(e), and provide an opinion as to 
the medical probability that any current 
nerve damage is the result of in-service 
Agent Orange or other herbicide exposure 
or to any disease or injury the appellant 
had in service.  A complete rationale for 
all opinions expressed must be provided.  
If the reviewer determines that an 
examination is required, the RO should 
schedule such examination.

4.  Thereafter, the RO should re-
adjudicate the claim.  The re-
adjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories, including 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

5.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, §§ 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112.  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



